 



THIRD AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT

 

BETWEEN

 

FIFTH STREET FINANCE CORP.

 

AND

 

FIFTH STREET MANAGEMENT LLC

 

This Third Amended and Restated Investment Advisory Agreement (this “Agreement”)
made this 19th day of January 2016, by and between FIFTH STREET FINANCE CORP., a
Delaware corporation (the “Company”), and FIFTH STREET MANAGEMENT LLC, a
Delaware limited liability company (the “Adviser”).

 

WHEREAS, the Company is a closed-end management investment fund that has elected
to be regulated as a business development company (“BDC”) under the Investment
Company Act of 1940, as amended (the “Investment Company Act”); and

 

WHEREAS, the Adviser is organized as an investment adviser that is registered
under the Investment Advisers Act of 1940, as amended (the “Advisers Act”); and

 

WHEREAS, the Company and the Adviser entered into an investment advisory
agreement, dated December 14, 2007 (the “Original Advisory Agreement”);

 

WHEREAS, the Company and the Adviser entered into an amended and restated
investment advisory agreement, dated April 30, 2008 (the “First Amended and
Restated Advisory Agreement”), which amended and restated in its entirety the
Original Advisory Agreement; and

 

WHEREAS, the Company and the Adviser entered into an amended and restated
investment advisory agreement, dated May 2, 2011 (the “Second Amended and
Restated Advisory Agreement”), which amended and restated in its entirety the
First Amended and Restated Advisory Agreement; and

 

WHEREAS, the Company and the Adviser further desire to amend and restate in its
entirety the Second Amended and Restated Advisory Agreement to reflect, among
other things, a revision to the Base Management Fee (as defined below).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.Duties of the Adviser.

 

(a)                The Company hereby employs the Adviser to act as the
investment adviser to the Company and to manage the investment and reinvestment
of the assets of the Company, subject to the supervision of the Board of
Directors of the Company, (the “Board”) for the period and upon the terms herein
set forth, (i) in accordance with the investment objective, policies and
restrictions that are set forth in the reports and/or registration statements
that the Company files with the Securities and Exchange Commission (the “SEC”)
from time to time; (ii) during the term of this Agreement in accordance with all
other applicable federal and state laws, rules and regulations, and the
Company’s charter and by-laws; and (iii) in accordance with the Investment
Company Act. Without limiting the generality of the foregoing, the Adviser
shall, during the term and subject to the provisions of this Agreement (A)
determine the composition of the portfolio of the Company, the nature and timing
of the changes therein and the manner of implementing such changes; (B)
identify, evaluate and negotiate the structure of the investments made by the
Company; (C) close, monitor and service the Company’s investments; (D) determine
the securities and other assets that the Company shall purchase, retain, or
sell; (E) perform due diligence on prospective portfolio companies; and (F)
provide the Company with such other investment advisory, research and related
services as the Company may, from time to time, reasonably require for the
investment of its funds. The Adviser shall have the power and authority on
behalf of the Company to effectuate its investment decisions for the Company,
including the execution and delivery of all documents relating to the Company’s
investments and the placing of orders for other purchase or sale transactions on
behalf of the Company. In the event that the Company determines to obtain debt
financing, the Adviser shall arrange for such financing on the Company’s behalf,
subject to the oversight and approval of the Board.



 

 

 

 

(b)               The Adviser hereby accepts such employment and agrees during
the term hereof to render the services described herein for the compensation
provided herein.

 

(c)                The Adviser is hereby authorized to enter into one or more
sub-advisory agreements with other investment advisers (each, a “Sub-Adviser”)
pursuant to which the Adviser may obtain the services of the Sub-Adviser(s) to
assist the Adviser in fulfilling its responsibilities hereunder. Specifically,
the Adviser may retain a Sub-Adviser to recommend specific securities or other
investments based upon the Company’s investment objective and policies, and
work, along with the Adviser, in structuring, negotiating, arranging or
effecting the acquisition or disposition of such investments and monitoring
investments on behalf of the Company, subject to the oversight of the Adviser
and the Company. The Adviser and not the Company shall be responsible for any
compensation payable to any Sub-Adviser. Any sub-advisory agreement entered into
by the Adviser shall be in accordance with the requirements of the Investment
Company Act and other applicable federal and state law.

 

(d)               The Adviser shall, for all purposes herein provided, be deemed
to be an independent contractor and, except as expressly provided or authorized
herein, shall have no authority to act for or represent the Company in any way
or otherwise be deemed an agent of the Company.

 

(e)                Subject to review by and the overall control of the Board,
the Adviser shall keep and preserve for the period required by the Investment
Company Act any books and records relevant to the provision of its investment
advisory services to the Company and shall specifically maintain all books and
records with respect to the Company’s portfolio transactions and shall render to
the Board such periodic and special reports as the Board may reasonably request.
The Adviser agrees that all records that it maintains for the Company are the
property of the Company and shall surrender promptly to the Company any such
records upon the Company’s request, provided that the Adviser may retain a copy
of such records.



 2 

 

 

 

2.Company’s Responsibilities and Expenses Payable by the Company.

 

All personnel of the Adviser, when and to the extent engaged in providing
investment advisory services hereunder, and the compensation and routine
overhead expenses of such personnel allocable to such services, shall be
provided and paid for by the Adviser and not by the Company. The Company shall
bear all other costs and expenses of its operations and transactions, including
(without limitation) fees and expenses relating to: organizational and offering
expenses; the investigation and monitoring of the Company’s investments; the
cost of calculating the Company’s net asset value; the cost of effecting sales
and repurchases of shares of the Company’s common stock and other securities;
management and incentive fees payable pursuant to this Agreement; fees payable
to third parties relating to, or associated with, making investments and valuing
investments (including third-party valuation firms); transfer agent and
custodial fees; fees and expenses associated with marketing efforts (including
attendance at investment conferences and similar events); federal and state
registration fees; any exchange listing fees; federal, state and local taxes;
independent directors’ fees and expenses; brokerage commissions; costs of proxy
statements, stockholders’ reports and notices; costs of preparing government
filings, including periodic and current reports with the SEC; fidelity bond,
liability insurance and other insurance premiums; and printing, mailing,
independent accountants and outside legal costs and all other direct expenses
incurred by either the Company’s administrator, currently FSC CT, LLC, or the
Company in connection with administering the Company’s business, including
payments under the Company’s administration agreement with its administrator (as
in effect from time to time, the “Adminstration Agreement”) that are based upon
the Company’s allocable portion of overhead and other expenses incurred by the
Company’s administrator in performing its obligations under the Administration
Agreement and the compensation of the Company’s chief financial officer and
chief compliance officer, and their respective staffs.

 

3.Compensation of the Adviser.

 

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth. The Adviser may agree to temporarily or permanently waive, in whole or in
part, the Base Management Fee and/or the Incentive Fee. See Appendix A for
examples of how these fees are calculated.

 

(a)            Effective as of January 1, 2016, the Base Management Fee shall be
calculated at an annual rate of 1.75% of the Company’s gross assets, excluding
any cash and cash equivalents. For purposes of this Agreement, the term “cash
and cash equivalents” will have the meaning ascribed to it from time to time in
the notes to the financial statements that the Company files with the SEC. The
Base Management Fee shall be payable quarterly in arrears, and shall be
calculated based on the value of the Company’s gross assets at the end of each
fiscal quarter, and appropriately adjusted for any equity capital raises or
repurchases during such quarter. The Base Management Fee for any partial month
or quarter shall be appropriately prorated.

 

(b)           The Incentive Fee shall consist of two parts, as follows:

 

(i)The first part shall be calculated and payable quarterly in arrears based on
the Company’s ‘‘Pre-Incentive Fee Net Investment Income’’ for the immediately
preceding fiscal quarter. For this purpose, ‘‘Pre-Incentive Fee Net Investment
Income’’ means interest income, dividend income and any other income (including
any other fees (other than fees for providing managerial assistance), such as
commitment, origination, structuring, diligence and consulting fees or other
fees that the Company receives from portfolio companies) accrued during the
fiscal quarter, minus the Company’s operating expenses for the quarter
(including the Base Management Fee, expenses payable under the Administration
Agreement, and any interest expense and dividends paid on any issued and
outstanding preferred stock, but excluding the Incentive Fee). Pre-Incentive Fee
Net Investment Income includes, in the case of investments with a deferred
interest feature (such as original issue discount, debt instruments with
payment-in-kind interest and zero coupon securities), accrued income that the
Company has not yet received in cash. Pre-Incentive Fee Net Investment Income
does not include any realized capital gains, realized capital losses or
unrealized capital appreciation or depreciation. Pre-Incentive Fee Net
Investment Income, expressed as a rate of return on the value of the Company’s
net assets at the end of the immediately preceding fiscal quarter, shall be
compared to a ‘‘hurdle rate’’ of 2% per quarter (8% annualized), subject to a
‘‘catch-up’’ provision measured as of the end of each fiscal quarter. The
Company’s net investment income used to calculate this part of the incentive fee
is also included in the amount of the Company’s gross assets used to calculate
the 1.75% base management fee. The operation of the incentive fee with respect
to the Company’s Pre-Incentive Fee Net Investment Income for each quarter is as
follows:



 3 

 

 

 

·No incentive fee is payable to the Adviser in any fiscal quarter in which the
Company’s Pre-Incentive Fee Net Investment Income does not exceed the hurdle
rate of 2% (the ‘‘preferred return’’ or ‘‘hurdle’’).

 

·100% of the Company’s Pre-Incentive Fee Net Investment Income with respect to
that portion of such Pre-Incentive Fee Net Investment Income, if any, that
exceeds the hurdle rate but is less than or equal to 2.5% in any fiscal quarter
(10% annualized) is payable to the Adviser. The Company refers to this portion
of the Company’s Pre-Incentive Fee Net Investment Income (which exceeds the
hurdle rate but is less than or equal to 2.5%) as the ‘‘catch-up.’’ The
‘‘catch-up’’ provision is intended to provide the Adviser with an incentive fee
of 20% on all of the Company’s Pre-Incentive Fee Net Investment Income as if a
hurdle rate did not apply when the Company’s Pre-Incentive Fee Net Investment
Income exceeds 2.5% in any fiscal quarter; and

 

·20% of the amount of the Company’s Pre-Incentive Fee Net Investment Income, if
any, that exceeds 2.5% in any fiscal quarter (10% annualized) is payable to the
Adviser once the hurdle is reached and the catch-up is achieved, (20% of all
Pre-Incentive Fee Net Investment Income thereafter is allocated to the Adviser).

 



 4 

 

 

 

(ii)The second part of the incentive fee shall be determined and payable in
arrears as of the end of each fiscal year (or upon termination of the investment
advisory agreement, as of the termination date), and shall equal 20% of the
Company’s realized capital gains, if any, on a cumulative basis from inception
through the end of each fiscal year, computed net of all realized capital losses
and unrealized capital depreciation on a cumulative basis, less the aggregate
amount of any previously paid capital gain incentive fees.

 

4.Covenants of the Adviser.

 

The Adviser covenants that it will maintain its registration as an investment
adviser under the Advisers Act. The Adviser agrees that its activities will at
all times be in compliance in all material respects with all applicable federal
and state laws governing its operations and investments.

 

5.Brokerage Commissions.

 

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio, and constitutes the best net results for the
Company.

 

6.Other Activities of the Adviser.

 

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, member (including its members and the owners of its members),
officer or employee of the Adviser to engage in any other business or to devote
his or her time and attention in part to any other business, whether of a
similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the Company’s portfolio companies,
subject to applicable law). So long as this Agreement or any extension, renewal
or amendment remains in effect, the Adviser shall be the only investment adviser
for the Company, subject to the Adviser’s right to enter into sub-advisory
agreements. The Adviser assumes no responsibility under this Agreement other
than to render the services called for hereunder. It is understood that
directors, officers, employees and stockholders of the Company are or may become
interested in the Adviser and its affiliates, as directors, officers, employees,
partners, stockholders, members, managers or otherwise, and that the Adviser and
directors, officers, employees, partners, stockholders, members and managers of
the Adviser and its affiliates are or may become similarly interested in the
Company as stockholders or otherwise.

 



 5 

 

 

 

7.Responsibility of Dual Directors, Officers and/or Employees.

 

If any person who is a manager, partner, member, officer or employee of the
Adviser is or becomes a director, officer and/or employee of the Company and
acts as such in any business of the Company, then such manager, partner, member,
officer and/or employee of the Adviser shall be deemed to be acting in such
capacity solely for the Company, and not as a manager, partner, member, officer
or employee of the Adviser or under the control or direction of the Adviser,
even if paid by the Adviser.

 

8.Limitation of Liability of the Adviser; Indemnification.

 

The Adviser (and its officers, managers, partners, members (and their members,
including the owners of their members), agents, employees, controlling persons
and any other person or entity affiliated with the Adviser) shall not be liable
to the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company (except to the
extent specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services,
and the Company shall indemnify, defend and protect the Adviser (and its
officers, managers, partners, members (and their members, including the owners
of their members), agents, employees, controlling persons and any other person
or entity affiliated with the Adviser, each of whom shall be deemed a third
party beneficiary hereof) (collectively, the “Indemnified Parties”) and hold
them harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the Adviser’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the preceding sentence of this Section 8 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of the Adviser’s duties or by reason of the reckless disregard of the Adviser’s
duties and obligations under this Agreement.

 

9.Effectiveness, Duration and Termination of Agreement.

 

This Agreement shall become effective as of the date above written. This
Agreement shall continue automatically for successive annual periods, provided
that such continuance is specifically approved at least annually by (a) the vote
of the Board or a majority of the outstanding voting securities of the Company
and (b) the vote of a majority of the Company’s directors who are not parties to
this Agreement or “interested persons” (as such term is defined in Section
2(a)(19) of the Investment Company Act) of any such party, in accordance with
the requirements of the Investment Company Act and each of whom is an
“independent director” under applicable New York Stock Exchange listing
standards. This Agreement may be terminated at any time, without the payment of
any penalty, upon 60 days’ written notice, by the vote of a majority of the
outstanding voting securities of the Company, or by the vote of the Company’s
directors or by the Adviser. This Agreement shall automatically terminate in the
event of its “assignment” (as such term is defined for purposes of Section
15(a)(4) of the Investment Company Act). The provisions of Paragraph 8 of this
Agreement shall remain in full force and effect, and the Adviser shall remain
entitled to the benefits thereof, notwithstanding any termination of this
Agreement.

 



 6 

 

 

 

10.Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

11.Amendments.

 

This Agreement may be amended by mutual consent.

 

12.Entire Agreement; Governing Law.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, this Agreement shall be construed in accordance with
the laws of the State of New York. For so long as the Company is regulated as a
BDC under the Investment Company Act, this Agreement shall also be construed in
accordance with the applicable provisions of the Investment Company Act. In such
case, to the extent the applicable laws of the State of New York, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control. To the fullest extent permitted by law, in the event
of any dispute arising out of the terms and conditions of this Agreement, the
parties hereto consent and submit to the jurisdiction of the courts of the State
of New York in the county of New York and of the U.S. District Court for the
Southern District of New York.

 



 7 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 



  FIFTH STREET FINANCE CORP.                     By: /s/ Todd G. Owens     Name:
Todd G. Owens     Title:   Chief Executive Officer         FIFTH STREET
MANAGEMENT LLC         By: /s/ Leonard M. Tannenbaum     Name: Leonard M.
Tannenbaum     Title:   Chief Executive Officer



 

 

 8 

 

Appendix A

 

Example 1: Income Related Portion of Incentive Fee for Each Fiscal Quarter

 

Alternative 1

 

Assumptions

 

Investment income (including interest, dividends, fees, etc.) = 1.25%

 

Hurdle rate(1) = 2%

 

Management fee(2) = 0.4375%

 

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

 

Pre-Incentive Fee Net Investment Income

 

(investment income – (management fee + other expenses) = 0.6125%

 

Pre-Incentive Fee Net Investment Income does not exceed hurdle rate, therefore
there is no income-related incentive fee.

 

Alternative 2

 

Assumptions

 

Investment income (including interest, dividends, fees, etc.) = 2.9%

 

Hurdle rate(1) = 2%

 

Management fee(2) = 0.4375%

 

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

 

Pre-Incentive Fee Net Investment Income

 

(investment income – (management fee + other expenses) = 2.2625%

 

Incentive fee = 100% X Pre-Incentive Fee Net Investment Income (subject to
‘‘catch-up’’)(4)

 

= 100% X (2.2625% – 2%)

 

= 0.2625%

 

Pre-Incentive Fee Net Investment Income exceeds the hurdle rate, but does not
fully satisfy the ‘‘catch-up’’ provision, therefore the income related portion
of the incentive fee is 0.2625%.

 

Alternative 3

 

Assumptions

 

Investment income (including interest, dividends, fees, etc.) = 3.5%

 

Hurdle rate(1) = 2%

 

Management fee(2) = 0.4375%

 

Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.2%

 

Pre-Incentive Fee Net Investment Income

 

(investment income – (management fee + other expenses) = 2.8625%

 

 

Incentive fee = 100% _ Pre-Incentive Fee Net Investment Income (subject to
‘‘catch-up’’)(4)

 

Incentive fee = 100% X ‘‘catch-up’’ + (20% X (Pre-Incentive Fee Net Investment
Income – 2.5%))

 

Catch up = 2.5% – 2%

 

= 0.5%

 

Incentive fee = (100% X 0.5%) + (20% X (2.8625% – 2.5%))

 

= 0.5% + (20% X 0.3625%)

 

= 0.5% + 0.0725%

 

= 0.5725%



 9 

 

 

Pre-Incentive Fee Net Investment Income exceeds the hurdle rate, and fully
satisfies the ‘‘catch-up’’ provision, therefore the income related portion of
the incentive fee is 0.5725%.

__________

(1) Represents 8% annualized hurdle rate.

 

(2) Represents 1.75% annualized base management fee.

 

(3) Excludes organizational and offering expenses.

 

(4) The ‘‘catch-up’’ provision is intended to provide the Adviser with an
incentive fee of 20% on all Pre-Incentive Fee Net Investment Income as if a
hurdle rate did not apply when the Company’s net investment income exceeds 2.5%
in any fiscal quarter.

 

Example 2: Capital Gains Portion of Incentive Fee(*):

 

Alternative 1:

 

Assumptions

 

Year 1: $20 million investment made in Company A (‘‘Investment A’’), and $30
million investment made in Company B (‘‘Investment B’’)

 

Year 2: Investment A sold for $50 million and fair market value (‘‘FMV’’) of
Investment B determined to be $32 million

 

Year 3: FMV of Investment B determined to be $25 million

 

Year 4: Investment B sold for $31 million

 

The capital gains portion of the incentive fee would be:

 

Year 1: None

 

Year 2: Capital gains incentive fee of $6 million ($30 million realized capital
gains on sale of Investment A multiplied by 20%)

 

Year 3: None à $5 million (20% multiplied by ($30 million cumulative capital
gains less $5 million cumulative capital depreciation)) less $6 million
(previous capital gains fee paid in Year 2) (1)

 

Year 4: Capital gains incentive fee of $200,000 à $6.2 million ($31 million
cumulative realized capital gains multiplied by 20%) less $6 million (capital
gains incentive fee taken in Year 2)

 

Alternative 2

 

Assumptions

 

Year 1: $20 million investment made in Company A (‘‘Investment A’’), $30 million
investment made in Company B (‘‘Investment B’’) and $25 million investment made
in Company C (‘‘Investment C’’)

 

Year 2: Investment A sold for $50 million, FMV of Investment B determined to be
$25 million and FMV of Investment C determined to be $25 million

 

Year 3: FMV of Investment B determined to be $27 million and Investment C sold
for $30 million

 

Year 4: FMV of Investment B determined to be $35 million

 

Year 5: Investment B sold for $20 million

 

The capital gains incentive fee, if any, would be:

 

Year 1: None

 

Year 2: $5 million capital gains incentive fee à 20% multiplied by $25 million
($30 million realized capital gains on Investment A less unrealized capital
depreciation on Investment B)

 



 10 

 

 

 

Year 3: $1.4 million capital gains incentive fee à $6.4 million (20% multiplied
by $32 million ($35 million cumulative realized capital gains less $3 million
unrealized capital depreciation)) less $5 million capital gains incentive fee
received in Year 2

 

Year 4: None

 

Year 5: None à $5 million (20% multiplied by $25 million (cumulative realized
capital gains of $35 million less realized capital losses of $10 million)) less
$6.4 million cumulative capital gains incentive fee paid in Year 2 and Year 3(2)

__________

*The hypothetical amounts of returns shown are based on a percentage of the
Company’s total net assets and assume no leverage. There is no guarantee that
positive returns will be realized and actual returns may vary from those shown
in this example.

   (1)As illustrated in Year 3 of Alternative 1 above, if the Company were to be
wound up on a date other than its fiscal year end of any year, the Company may
have paid aggregate capital gains incentive fees that are more than the amount
of such fees that would be payable if the Company had been wound up on its
fiscal year end of such year.

   (2)As noted above, it is possible that the cumulative aggregate capital gains
fee received by the Adviser ($6.4 million) is effectively greater than $5
million (20% of cumulative aggregate realized capital gains less net realized
capital losses or net unrealized depreciation ($25 million)).



 



 11 

 